Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Robert Lynn McCarver, Appellant                       Appeal from the 6th District Court of Red
                                                      River County, Texas (Tr. Ct. No.
No. 06-13-00032-CR        v.                          CR01229). Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Robert Lynn McCarver, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 8, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk